I disagree with the majority's disposition of the sixth assignment of error. While it is correct that the decree did not provide a date by which appellant was required to provide the name and phone number of the child's psychologist, certainly it must be provided within a reasonable time. In the case sub judice, appellee requested the information orally and in writing from the appellant and was denied. Certainly within a reasonable time includes providing the information known by the appellant to the appellee when appellee specifically requests it. I would affirm the trial court as to its contempt finding against the appellant on this issue. I concur as to the disposition of all other assignments of error.